DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed August 31, 2021 has been entered.  Claim 1 has been amended.  Claims 9-10 and 13-14 have been previously cancelled.  Claims 1-8 and 11-12 are currently pending in the application.

Reasons for Allowance
Claims 1-8 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Martin (U.S. Patent No. 2,601,684) is cited as being of interest for disclosing a drop down sleeper cabin for a motor vehicle (Col. 1, lines 8-14), comprising:  a sleeping surface 14 (Figure 4, where 14 forms a frame to attach bed spring 23 to support a mattress, Col. 1, lines 8-14, Col. 2, lines 37-47), the sleeping surface 14 comprising an extendible surface covered with a mattress (Col. 1, lines 8-14, Figure 4); a cable 15 and pulley 16 mechanism operative to move the sleeping surface 14, with the cable 15 and pulley  16 mechanism comprising a shaft 18, the shaft 18 oriented along a longitudinal centerline of the sleeping surface 14 (Figures 1 and 2, Col. 2, lines 8-26), and a pair of pulleys 16, each pulley 16 secured by a cable 15 at opposite ends of the sleeping surface 14 (Col. 2, lines 8-26 and Figure 2); wherein the sleeping surface 14 is moveable from an upper non-sleeping position (Col. 2, lines 21-25 and Col. 2, lines 27-31, where the sleeping surface 14 can be raised and lowered, and an raised position may be considered a 
Ekberg (U.S. Patent No. 7,703,803) is cited as being of interest for teaching a cover panel 2, the cover panel 2 oriented generally perpendicular to the sleeping surface 1 when closed and having a moveable engagement system 6 to lock the cover panel 2 to the sleeping surface 1 (Figures 1a-b, and Col. 3, lines 19-28), wherein the sleeping surface 1 is moveable from an upper non-sleeping position engaging the cover panel (Col. 1, lines 27-42, where the cover operates independently from the bed, and may be able to be secured to the bed in either a folded or fixed configuration) to a lower sleeping position disengaged from the cover panel (Col. 1, lines 27-42, where the cover operates independently from the bed, and may be able to be secured to the bed in either a folded or fixed configuration).
Martin, either alone or in combination with Ekberg, does not disclose, teach, or suggest each pulley being attached to a cable secured at opposite ends of the longitudinal centerline of .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673